iBusTxrs     IL*. TEXAU

      WILL   WILSON
    ATTORNEY    GENERAI.
                                            July 18, 1960

         Honorable Robert 9, Calvert                opinion No. MU- 083
         comptroller of Publio Aooounta
         Capitol Station                           Ret     Correct filing date for
         Austin, Texas                                     the anrulril report of Tax
                                                           Collectors under Artloles
                                                           1260 and '~336, V.C.S.,.and
                                                           penalty under Article 133,
         Dear Mr. Celvert:                                 Penal Code.
                     Your recent letter requesta that we advise you the
         correct date for tax collectors    to iile their 8nnuhl reports with
         your office,   acoordlng to Artioles 7260 end 7336, V.C,S.,, and elao
         the effeot of Article 133* Penal Code, upon this dtitiy.
                   Article 7260 d.lrects the tax           aolleator to mike monthly
         reporta to the Comptroller setting out            tax itemr aolleoted by Mm
         during the month, and, upon submitting            auoh aronthly ,reports, pay
         over to the State Treasurer the moneyi            80, oolli#oted for the State.
         Section 4 of the Artlole then provides            aa follows:
                         “The Tax Collector shall pay over to the
                     State Treaeurer all balance8 in his hands
                     belonging to the &i&e, and fInallY adjust
                     and settle his aocount with the Comptroller
                     on or before the first day of M&yof each year,
                     end to enable him to do 00, the Commlesloners
                     Court shall convene on or before the third
                     Monday in April for the purpose of examining
                     and approving his final .Mitlement PaPere.”
                      Arti    7336 aeta opt the ,dateF’when oertain taxes shall
         beer     delinquent, and the penalties whiah shall .aocrue thqre-
                . Seotion (e) then pro!idea   a8 follows:
                          “The’Amassor, iihd Collector of Taxes
L                    ah&;lioy   of the firet d8y of July of each
                               ml n       sme       unt   a ai37Sict
                     i+axea for t$ p%eding     $eg $&!i    unpaid,
                     make up a list of the land6 and. lot 8 and/or
                     property on which any taxes for such preceding
                     year are delinquent, ,charglng againlst the same
                     all unpaid taxer asssared ag8ln8t the omrsr
                                                                              .      -




Ronorable   Robert     S.   Calvert,      ?age    2           Opinion   No. WW-883



            thereof     on the    rolls     for       said   year.
                 II.   . . . .

                 “Said list     shall be made In triplicate
            and presented     to the Commissioners’         Court
            for examination      and correction,      end after
            being so examined and corrected           eaid list
            In triplicate     shall   be approved by said
            Court,     One copy thereof     shall    be filed    with
            the County Clerk or Auditor,          one copy retained
            and filed     bv the Assessor     and Collector      of
            Taxes, and one copy forwarded          to the Comptroller
            with the annual settlement         report    of the
            Ai

             Since the latter    statute  requires  that the delinquency
report   be forwarded    to the Comptroller    as of July 1, with the
annual   settlement   report  which Is required    to be filed    on or
before   May 1, it is impossible      for the Assessor-Collectors     to
comply   with the literal    terms of both statutes.

             You advise us in your letter      that the Comptroller      has
required   since the flacal    year ending June 30, 1938, that both
the delinquent    report   and the annual report      be filed    as of the
first   day of July.     It is our opinion   that this is a correct
requirement    and shouldbe   adhered to, for reasons        which we shall
set out.     It Is our further    opinion  that Article      133, Penal
Code, has no application      to the reports    r,equired to be filed      with
your office.

              Since both Articles deal ,with ,the same subject             and
 relate    to duties   of tax collectors,        they are in par1 materia and
 should be construed       together.      State v.- ~ri2;4~e~exi7;86iO;00
 S.W.2.ld 813 (1947);      Wintermann v. McDona
 S.W.2ad 167, lo4 S.WZGiZ-4 (1937).              So co&truing      them, ks
 pointed     out, creates' an ambiguity       in the conflict      of dates.
 Obviously     the Intention     of the Legislature       was to make jt thee
 duty of the Tax Collector In each county to provide                 the
 Comptroller      with information,     through such required         reports,
 which would present       a complete     record    of tax collections’      and
 property     on which delinquent      taxes were still      due, as of a certain.
 date.     Legislative    Intent   In enacting      the. law is the law’ lt,self.
 City of Mason v. West Texas Utilities              Co., 150 Tex. 18, 237
 S W.2nd 273 (1951);       Reed v. Waco 2=2nd               247 (Tex.Civ.App.
 1949, err.ref.).      Such intent     will be given effect        even though It
 involves     a departure    from the strict      letter   of the law,       State v.
 m,       Supra; Brown & Root v. Durland,           126 Tex. 20, 84 S.W.2nd
Honorable    Robert    S; Calvert,     Page 3         Opinion    No. WW-883



1073 (Tex.Com.App.   1935, Op. Adopted).              We therefore  believe      that
both reports  should be filed  as of July             1 of each year,

             We note that your office         has, since    1938, required   the
 annual settlement      statement     to be filed    on July 1 of each year,
 along with the delinquent         tax list.      Where the interpretatlbn
 of a statute    by the agency charged with its administration              has
 continued    unchallenged     over a long Deriod of time. that inter-
 pretation    is entitled    to great weI ht.        Associated   Indemnity
 Co=.    v. 011 Well Drilling-Co.,         25 % S.W.2nd 523 (Tex.Civ.App.
 1953),affld     153 Tex. 153, 2a S.W.2nd 697 (1954);             %lvert    v.
 Fl sher , 259 S.W.2nd 944 (Tex.Civ.App.
-.2nd           496 (Tex.Civ.App.       1957).
 administrative     Interpretation      during the past 22 years is entitled
 to such weight.      and furnishes     further    support for our opinion
 as stated aGove.

            Article    133 of   the   Penal   Code provides      as follows:

                  “If at tht end of any month the collector
            of taxes shall        fail   to make to the Commissioners
            Court hjs itemized         monthly report     of all tax
            collections      for the county,       or pay over to the
            county treasurer         the amount due by him to the
            county,     or if he shall       fall  to make out and
            post,    between April 1 and 15 of each year,            a
            list    of delinquent       or insolvent   tax payers,     he
            shall be fined not less than three hundred nor
            more than one thousand dollars.             Each failure
            is i separate       offense.”
          This is the wording of the Article   as contained     in the
revised  Penal Code of 1925.   Its original  source  stated therein
was p. 91, Acts of 1893. This is the same original       source as
Article  7260 and also Article  7263, Revised Civil   Statutes,
which latter  article  reads as follows:

                  “The tax collector         shall make out on
            forms to be furnished          for that purpose by the
            Comptroller,       between April first        and the
            fifteenth     of each year,       list  (sic‘   of delinquent
            or insolvent       taxpayers,     the caption    of which
            shall    be, tha ‘list      of delinquent      or insolvent
            taxpayers . I In this list           he shall give the name
            of the person,        firm,   company, or corporation         from
            whom the taxes are due, in separate              columns;     and
            he .shall post one copy of these delinquent                or
            Insolvent     lists     at the courthouse      door of the
            county,     and one list      at the courthouse      door,
Honorable Robert 9. Calvert,              Page 4            Ojinion    Ilo.   UW-863



             or where court is usually          held,     In each
             justice    precinct     in his county;       and the tax
             collector,     upon the .oertlPicats         of the
             commissioners       court that the persons          appearing
             on the insolvent        or delinquent      lists    have no.
             property    out of which to make the taxes
             assessed    against     them, or that they have moved
             out of the county,         and that no property         can be
             found in the county belonging            to such persona,
             out of which to make the taxes due, shall be
             entitled    to a credit      on final    settlement      of
             his accounts      for the amounts due by the
             persons,    firms, companies,       or corporations
             certified     to by the commissioners           court,   as
             above provided       for .‘I

            Note that Article            133 of the Penal Code assesses               a
penalty    upon the tax collector              should he (1) faj.1 to make
his itemized       monthly report         of tax collections            fork the county
to the Commissioners             Court, or (2) fail          to pay over to the
treasurer     the amount due or (3) fall                 to make ‘out and post a
list    of delinquent         and insolvent      taxpayers,        between April 1
and 15. These first              t    it              d ties assigned        him under
Article    7260. The thi;:            obEyzu%g        r~ifers to the duty assigned
him by Article         7263; that IS, compiling a list                 of delinquent
and insolvent       taxpayers,        then posting         one copy at the door of
the county courthouse              and one at the place of court in each
justice    precinct.          These are not the lists            previously      discussed
which must be filed            with the Comptroller.             The apparent purnose
of   such posting        is to apprise       the persons,        firms,     and cor-
porations     listed       thereon    of the fact that th~ere are unpaid taxes
in that county chargeable               to them. Doubtleesly :;he posting               date
of these lists         is set between April 1 and April 15 so as to give
the taxpayers        listed      thereon    ample time within which to make
payment if they so desire before the time set for the annual
 settlement     report.         Since the list        referred     to in this Article
is separate      and distinct         from the lists         previously      discussed      .
which are required            to be filed      with your office,          it Is
apparent that the penalty               provisions       therein     would not enter
into the question           of the correct        filing     date for such state-
ment s .

                                         SUMMARY
             The tax collector’s      annual settlement    report
 -,          and list of lands,     lots and property on which
             taxes are delinquent      should both be filed with
             the Comptroller     of Public Accounts     on July 1.
    Honorable    Robert   S. Calvert,   Page 5          Opinion    No. WW-883



                Article  133, Penal Code, concerns          separate     duties
                of the tax collector   and hence is         irrelevant
                to such filing   date.

                                        Yours    very    truly,

                                        WILL WILSON
                                        Attorney General          of   Texas




    JRI:jip

    APPROVED:

    OPINION COMMITTEE:
    W. V. Geppert, Chairman
    Arthur Sandlln
    John Phillips
    John L. Estes
    Wallace Finfrock
.   REVIEWEDFOR TXE ATTORNEYGERERAL
    By:  Leonard Passmore